DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “after performing the identifying…performing the interpolating for the first 2D ultrasound depicting the ED state and the second 2D US image depicting the ES state”.  Looking at claim 1, the interpolating step is performed prior to establishing the ED and ES images.  Therefore, it is unclear how claim 2 can perform the interpolating on the ED and ES images if interpolation must occur before these images are even identified. Further clarification is required.
As dependent claims 3-6 do not clarify the above issue with regard to claim 2, they inherit the 112(b) deficiency as noted.


35 USC § 101

Claim 19 recites a “computer program product for automatically processing two dimensional ultrasound images”.  Based upon the specification at page 15, lines 16-20, the “computer program product” is “not to be construed as being transitory signals per se”.  Therefore, a rejection under 35 USC § 101 is not being furnished herein.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 10, 13 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Abe et al. (US 2015/0038846) and Aranout (US 2022/0012875).
Regarding claim 1, Abe et al. discloses a computer-implemented method of automatically processing two-dimensional (2D) ultrasound images for computing of at least one clinical parameter of a right ventricle (RV), comprising: 
selecting one 2D ultrasound image of a plurality of 2D ultrasound images depicting at least a RV of a subject, sequentially captured over at least one cardiac cycle of the subject (“In this situation, the contour position obtaining unit 17b obtains contour positions of at least one of the ventricles and the atria of the heart as the predetermined site. In other words, the operator selects one or more sites as a target of the 2DT process from among the following: the cavity interior of the right atrium; the cavity exterior of the right atrium, the cavity interior of the right ventricle; the cavity exterior of the right ventricle” at paragraph 0076, line 1); 
interpolating an inner contour of an endocardial border of the RV for the selected one 2D ultrasound image (“The speckle tracking method is a method by which an accurate motion is estimated by using, for example, an optical flow method or other various spatio-temporal interpolation processes, together with the pattern matching process” at paragraph 0075, line 10; “Thus, in the third embodiment, when calculating temporal change information of the volume information, the contour position obtaining unit 17b performs a temporal interpolation process to correct each of the pieces of the plurality of time-series data of contour positions, so as to obtain synchronized pieces of time-series data that have contour positions in substantially mutually-the-same time phase” at paragraph 0148, line 1); 
tracking the interpolated inner contour obtained for the one 2D ultrasound image over the plurality of 2D images over the at least one cardiac cycle (“Furthermore, the contour position obtaining unit 17b tracks the template data to find out the position to which the template data has moved in the subsequent frame, by searching for a region that best matches the speckle pattern of the template data between the two frames. By performing the tracking process in this manner, the contour position obtaining unit 17b obtains the positions of the tracking points in the group of two-dimensional ultrasound image data other than the two-dimensional ultrasound image data in the initial time phase” at paragraph 0082;); 
identifying a first 2D ultrasound image depicting an end-diastole (ED) state for the plurality of 2D images, and a second 2D US image depicting an end-systole (ES) state for the plurality of 2D images (“In the first embodiment, the volume information calculating unit 17c selects the contour position in the time phase that was specified as the end-systolic phase by using either the first selecting method or the second selecting method. Furthermore, by using the contour position selected as the contour position in the end-systolic phase, the volume information calculating unit 17c calculates volume information based on the end-systolic phase (e.g., a volume in the end-systolic phase, as well as an EF value based on a volume in the end-systolic phase and a volume in the end-diastolic phase)” at paragraph 0096); and 
computing at least one clinical parameter of the RV according to the identified first 2D ultrasound image depicting the ED state and the second 2D US image depicting the ES state (“Furthermore, in particular, examples of volume information that are important when making diagnoses of cardiac diseases include EF values (an ejection fraction (EF) for the left ventricle and an empty fraction (EF) for the left atrium), each of which is an index value indicating the pumping function of the ventricle or the atrium. The EF value is a value defined by a volume of the cavity interior at an end diastole (ED) and a volume of the cavity interior at an end systole (ES)” at paragraph 0063, line 5; “As shown in FIG. 7, the volume information calculating unit 17c according to the first embodiment calculates at least one of the following as the volume information: numerical information about an end-diastolic volume "EDV (ml)"; numerical information about an end-systolic volume "ESV (ml)"; numerical information about an ejection fraction "EF (%)"; numerical information about a myocardial volume (mL); numerical information about a myocardial mass(g); and numerical information about a mass-index (g/m.sup.2)” at paragraph 0086).
Abe et al. does not explicitly disclose computing, a RV area of the RV for each respective 2D ultrasound image of the plurality of 2D ultrasound images, according to the tracked interpolated inner contour.
Aranout teaches a computer-implemented method of automatically processing two-dimensional (2D) ultrasound images for computing of at least one clinical parameter of a right ventricle (RV), comprising:
computing, a RV area of the RV for each respective 2D ultrasound image of the plurality of 2D ultrasound images, according to the inner contour (“Segmented portions of an image can indicate various structures (or spaces), such as (but not limited to) thorax, heart, right atrium (RA), right ventricle (RV), left atrium (LA), left ventricle (LV), spine, and/or background pixels. Processes in accordance with several embodiments of the invention can evaluate the images and/or segmented portions of the images to determine various measurements. Segmented portions in accordance with several embodiments of the invention can be analyzed to determine various biometric measurements, such as (but not limited to) cardiothoracic ratio (CTR), cardiac axis (CA), and/or fractional area change (FAC) for each cardiac chamber. In numerous embodiments, target views can include multiple image frames (e.g., frames of the heart in ventricular systole and diastole), which can be used for measurements such as (but not limited to) a fractional area change calculation and/or plots of chamber area over time” at paragraph 0051, line 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the biometric measurements as taught by Aranout in the system of Abe et al. as a way of providing diagnostically relevant biological indicators of disease.

The Abe et al. and Aranout combination does not explicitly disclose identifying a first 2D ultrasound image depicting an end-diastole (ED) state according to a maximal value of the RV area for the plurality of 2D images, and a second 2D US image depicting an end-systole (ES) state according to minimal value of the RV area for the plurality of 2D images.
However, it is noted that the ventricular area is maximal during end-diastole and minimal during end-systole.  This is evidenced by Kumar (US 2011/0262018) at paragraph 0087.  Therefore, as the combination of references identifies the end-systolic and end-diastolic images, the area values are therefore implied to meet this particular limitation.
Regarding claim 10, Abe et al. discloses a method wherein the 2D ultrasound images exclude a correlation with electrocardiogram (ECG) data of the subject (“The electrocardiograph 4 is configured to obtain an electrocardiogram (ECG) of the subject P, as a biological signal of the subject P who is two-dimensionally scanned” at paragraph 0035, line 1), and the ED state and the ES state are identified from the plurality of 2D ultrasound images without the correlation with ECG data (“In the first embodiment, the volume information calculating unit 17c selects the contour position in the time phase that was specified as the end-systolic phase by using either the first selecting method or the second selecting method. Furthermore, by using the contour position selected as the contour position in the end-systolic phase, the volume information calculating unit 17c calculates volume information based on the end-systolic phase (e.g., a volume in the end-systolic phase, as well as an EF value based on a volume in the end-systolic phase and a volume in the end-diastolic phase)” at paragraph 0096).
Regarding claim 13, the Abe et al. and Aranout combination discloses a method wherein the at least one clinical parameter comprises at least one of: (i) a fractional area change (FAC) for the RV (“Segmented portions of an image can indicate various structures (or spaces), such as (but not limited to) thorax, heart, right atrium (RA), right ventricle (RV), left atrium (LA), left ventricle (LV), spine, and/or background pixels. Processes in accordance with several embodiments of the invention can evaluate the images and/or segmented portions of the images to determine various measurements. Segmented portions in accordance with several embodiments of the invention can be analyzed to determine various biometric measurements, such as (but not limited to) cardiothoracic ratio (CTR), cardiac axis (CA), and/or fractional area change (FAC) for each cardiac chamber. In numerous embodiments, target views can include multiple image frames (e.g., frames of the heart in ventricular systole and diastole), which can be used for measurements such as (but not limited to) a fractional area change calculation and/or plots of chamber area over time” Aranout at paragraph 0051, line 3), (ii) a free wall strain (FWS) for the RV denoting the maximum strain of the free wall, wherein the FWS is computed for each respective cardiac cycle for the RV, RV basal diameter (RVD1), RV mid diameter (RVD2) and RV length (RVD3).
Regarding claim 15, the Abe et al. and Aranout combination discloses a method wherein each of the at least one clinical parameters is computed for each cardiac cycle depicted in the plurality of 2D ultrasound images (“Furthermore, in particular, examples of volume information that are important when making diagnoses of cardiac diseases include EF values (an ejection fraction (EF) for the left ventricle and an empty fraction (EF) for the left atrium), each of which is an index value indicating the pumping function of the ventricle or the atrium. The EF value is a value defined by a volume of the cavity interior at an end diastole (ED) and a volume of the cavity interior at an end systole (ES)” Abe et al. at paragraph 0063, line 5; “As shown in FIG. 7, the volume information calculating unit 17c according to the first embodiment calculates at least one of the following as the volume information: numerical information about an end-diastolic volume "EDV (ml)"; numerical information about an end-systolic volume "ESV (ml)"; numerical information about an ejection fraction "EF (%)"; numerical information about a myocardial volume (mL); numerical information about a myocardial mass(g); and numerical information about a mass-index (g/m.sup.2)” Abe et al. at paragraph 0086; “Segmented portions of an image can indicate various structures (or spaces), such as (but not limited to) thorax, heart, right atrium (RA), right ventricle (RV), left atrium (LA), left ventricle (LV), spine, and/or background pixels. Processes in accordance with several embodiments of the invention can evaluate the images and/or segmented portions of the images to determine various measurements. Segmented portions in accordance with several embodiments of the invention can be analyzed to determine various biometric measurements, such as (but not limited to) cardiothoracic ratio (CTR), cardiac axis (CA), and/or fractional area change (FAC) for each cardiac chamber. In numerous embodiments, target views can include multiple image frames (e.g., frames of the heart in ventricular systole and diastole), which can be used for measurements such as (but not limited to) a fractional area change calculation and/or plots of chamber area over time” Aranout at paragraph 0051, line 3).
Regarding claim 16, the Abe et al. and Aranout combination discloses a method further comprising treating the subject for a medical condition selected from the group consisting of: impaired heart function (“Furthermore, the result of the myocardial strain measuring process indicated in the chart in FIG. 20 is used as an index for evaluating the degree of wall motion abnormalities with ischemic heart diseases or diseases involving asynchrony” Abe et al. at paragraph 0168, line 8), cardiac injury due to COVID-19, pulmonary embolism, pulmonary hypertension (PH), congenital heart disease (“Systems and methods in accordance with many embodiments of the invention can train an ensemble of machine learning models to identify target views, evaluate images to diagnose conditions (e.g., complex CHD lesions)” Aranout at paragraph 0044, line 1), coronary artery disease, left-sided heart failure (HF), right-sided heart failure, and valvular heart disease.
The Abe et al. and Aranout combination does not explicitly disclose using a treatment effective for the medical condition, selected from the group consisting of: fibrinolysis, thrombolytic, anticoagulant, pacemaker, beta blockers, nitrates, oxygen, morphine, ACE inhibitors, insulin, ATII receptor blockers (ARBs), diuretics, cardiac defibrillation, cardiac surgery, trans catheterization, stent placement, valve replacement.
However, as it is stated that one would choose a treatment effective for the particular condition being treated, it therefore follows that the physician would choose one of the aforementioned treatments such that the patient’s medical condition can be addressed.
Regarding claim 17, the Abe et al. and Aranout combination discloses a method further comprising iteratively computing the at least one clinical parameter over a plurality of time intervals, and plotting, on a display, a trend line of the at least one clinical parameters for the plurality of time intervals (“Segmented portions of an image can indicate various structures (or spaces), such as (but not limited to) thorax, heart, right atrium (RA), right ventricle (RV), left atrium (LA), left ventricle (LV), spine, and/or background pixels. Processes in accordance with several embodiments of the invention can evaluate the images and/or segmented portions of the images to determine various measurements. Segmented portions in accordance with several embodiments of the invention can be analyzed to determine various biometric measurements, such as (but not limited to) cardiothoracic ratio (CTR), cardiac axis (CA), and/or fractional area change (FAC) for each cardiac chamber. In numerous embodiments, target views can include multiple image frames (e.g., frames of the heart in ventricular systole and diastole), which can be used for measurements such as (but not limited to) a fractional area change calculation and/or plots of chamber area over time” Aranout at paragraph 0051, line 3).
Regarding claim 18, Abe et al. discloses a system for automatically processing two dimensional (2D) ultrasound images for computing of at least one clinical parameter of a right ventricle (RV), comprising: 
at least one hardware processor executing a code for (“Furthermore, it is also possible to record the image processing program onto a computer-readable non-transitory recording medium such as a hard disk, a flexible disk (FD), a Compact Disk Read-Only Memory (CD-ROM), a Magneto-optical (MO) disk, a Digital Versatile Disk (DVD), or a flash memory such as a Universal Serial Bus (USB) memory or a Secure Digital (SD) card memory, so that a computer reads the image processing program from the non-transitory recording medium and executes the read program” at paragraph 0180, line 8):
selecting one 2D ultrasound image of a plurality of 2D ultrasound images depicting at least a RV of a subject, sequentially captured over at least one cardiac cycle of the subject (“In this situation, the contour position obtaining unit 17b obtains contour positions of at least one of the ventricles and the atria of the heart as the predetermined site. In other words, the operator selects one or more sites as a target of the 2DT process from among the following: the cavity interior of the right atrium; the cavity exterior of the right atrium, the cavity interior of the right ventricle; the cavity exterior of the right ventricle” at paragraph 0076, line 1); 
interpolating an inner contour of an endocardial border of the RV for the selected one 2D ultrasound image (“The speckle tracking method is a method by which an accurate motion is estimated by using, for example, an optical flow method or other various spatio-temporal interpolation processes, together with the pattern matching process” at paragraph 0075, line 10; “Thus, in the third embodiment, when calculating temporal change information of the volume information, the contour position obtaining unit 17b performs a temporal interpolation process to correct each of the pieces of the plurality of time-series data of contour positions, so as to obtain synchronized pieces of time-series data that have contour positions in substantially mutually-the-same time phase” at paragraph 0148, line 1); 
tracking the interpolated inner contour obtained for the one 2D ultrasound image over the plurality of 2D images over the at least one cardiac cycle (“Furthermore, the contour position obtaining unit 17b tracks the template data to find out the position to which the template data has moved in the subsequent frame, by searching for a region that best matches the speckle pattern of the template data between the two frames. By performing the tracking process in this manner, the contour position obtaining unit 17b obtains the positions of the tracking points in the group of two-dimensional ultrasound image data other than the two-dimensional ultrasound image data in the initial time phase” at paragraph 0082;); 
identifying a first 2D ultrasound image depicting an end-diastole (ED) state for the plurality of 2D images, and a second 2D US image depicting an end-systole (ES) state for the plurality of 2D images (“In the first embodiment, the volume information calculating unit 17c selects the contour position in the time phase that was specified as the end-systolic phase by using either the first selecting method or the second selecting method. Furthermore, by using the contour position selected as the contour position in the end-systolic phase, the volume information calculating unit 17c calculates volume information based on the end-systolic phase (e.g., a volume in the end-systolic phase, as well as an EF value based on a volume in the end-systolic phase and a volume in the end-diastolic phase)” at paragraph 0096); and 
computing at least one clinical parameter of the RV according to the identified first 2D ultrasound image depicting the ED state and the second 2D US image depicting the ES state (“Furthermore, in particular, examples of volume information that are important when making diagnoses of cardiac diseases include EF values (an ejection fraction (EF) for the left ventricle and an empty fraction (EF) for the left atrium), each of which is an index value indicating the pumping function of the ventricle or the atrium. The EF value is a value defined by a volume of the cavity interior at an end diastole (ED) and a volume of the cavity interior at an end systole (ES)” at paragraph 0063, line 5; “As shown in FIG. 7, the volume information calculating unit 17c according to the first embodiment calculates at least one of the following as the volume information: numerical information about an end-diastolic volume "EDV (ml)"; numerical information about an end-systolic volume "ESV (ml)"; numerical information about an ejection fraction "EF (%)"; numerical information about a myocardial volume (mL); numerical information about a myocardial mass(g); and numerical information about a mass-index (g/m.sup.2)” at paragraph 0086).
Abe et al. does not explicitly disclose computing, a RV area of the RV for each respective 2D ultrasound image of the plurality of 2D ultrasound images, according to the tracked interpolated inner contour.
Aranout teaches a system for automatically processing two-dimensional (2D) ultrasound images for computing of at least one clinical parameter of a right ventricle (RV), comprising:
at least one hardware processor executing a code for (“An example of a training element in accordance with an embodiment of the invention is illustrated in FIG. 12. Training elements in accordance with many embodiments of the invention can include (but are not limited to) one or more of mobile devices, cameras, servers, cloud systems, and/or computers. Training element 1200 includes processor 1205, peripherals 1210, network interface 1215, and memory 1220” at paragraph 0098):
computing, a RV area of the RV for each respective 2D ultrasound image of the plurality of 2D ultrasound images, according to the inner contour (“Segmented portions of an image can indicate various structures (or spaces), such as (but not limited to) thorax, heart, right atrium (RA), right ventricle (RV), left atrium (LA), left ventricle (LV), spine, and/or background pixels. Processes in accordance with several embodiments of the invention can evaluate the images and/or segmented portions of the images to determine various measurements. Segmented portions in accordance with several embodiments of the invention can be analyzed to determine various biometric measurements, such as (but not limited to) cardiothoracic ratio (CTR), cardiac axis (CA), and/or fractional area change (FAC) for each cardiac chamber. In numerous embodiments, target views can include multiple image frames (e.g., frames of the heart in ventricular systole and diastole), which can be used for measurements such as (but not limited to) a fractional area change calculation and/or plots of chamber area over time” at paragraph 0051, line 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the biometric measurements as taught by Aranout in the system of Abe et al. as a way of providing diagnostically relevant biological indicators of disease.

The Abe et al. and Aranout combination does not explicitly disclose identifying a first 2D ultrasound image depicting an end-diastole (ED) state according to a maximal value of the RV area for the plurality of 2D images, and a second 2D US image depicting an end-systole (ES) state according to minimal value of the RV area for the plurality of 2D images.
However, it is noted that the ventricular area is maximal during end-diastole and minimal during end-systole.  This is evidenced by Kumar (US 2011/0262018) at paragraph 0087.  Therefore, as the combination of references identifies the end-systolic and end-diastolic images, the area values are therefore implied to meet this particular limitation.
Regarding claim 19, Abe et al. discloses a computer program product for automatically processing two dimensional (2D) ultrasound images for computing of at least one clinical parameter indicative of a right ventricle (RV) comprising program instructions which, when executed by a processor (“Furthermore, it is also possible to record the image processing program onto a computer-readable non-transitory recording medium such as a hard disk, a flexible disk (FD), a Compact Disk Read-Only Memory (CD-ROM), a Magneto-optical (MO) disk, a Digital Versatile Disk (DVD), or a flash memory such as a Universal Serial Bus (USB) memory or a Secure Digital (SD) card memory, so that a computer reads the image processing program from the non-transitory recording medium and executes the read program” at paragraph 0180, line 8), cause the processor to perform: 
selecting one 2D ultrasound image of a plurality of 2D ultrasound images depicting at least a RV of a subject, sequentially captured over at least one cardiac cycle of the subject (“In this situation, the contour position obtaining unit 17b obtains contour positions of at least one of the ventricles and the atria of the heart as the predetermined site. In other words, the operator selects one or more sites as a target of the 2DT process from among the following: the cavity interior of the right atrium; the cavity exterior of the right atrium, the cavity interior of the right ventricle; the cavity exterior of the right ventricle” at paragraph 0076, line 1); 
interpolating an inner contour of an endocardial border of the RV for the selected one 2D ultrasound image (“The speckle tracking method is a method by which an accurate motion is estimated by using, for example, an optical flow method or other various spatio-temporal interpolation processes, together with the pattern matching process” at paragraph 0075, line 10; “Thus, in the third embodiment, when calculating temporal change information of the volume information, the contour position obtaining unit 17b performs a temporal interpolation process to correct each of the pieces of the plurality of time-series data of contour positions, so as to obtain synchronized pieces of time-series data that have contour positions in substantially mutually-the-same time phase” at paragraph 0148, line 1); 
tracking the interpolated inner contour obtained for the one 2D ultrasound image over the plurality of 2D images over the at least one cardiac cycle (“Furthermore, the contour position obtaining unit 17b tracks the template data to find out the position to which the template data has moved in the subsequent frame, by searching for a region that best matches the speckle pattern of the template data between the two frames. By performing the tracking process in this manner, the contour position obtaining unit 17b obtains the positions of the tracking points in the group of two-dimensional ultrasound image data other than the two-dimensional ultrasound image data in the initial time phase” at paragraph 0082;); 
identifying a first 2D ultrasound image depicting an end-diastole (ED) state for the plurality of 2D images, and a second 2D US image depicting an end-systole (ES) state for the plurality of 2D images (“In the first embodiment, the volume information calculating unit 17c selects the contour position in the time phase that was specified as the end-systolic phase by using either the first selecting method or the second selecting method. Furthermore, by using the contour position selected as the contour position in the end-systolic phase, the volume information calculating unit 17c calculates volume information based on the end-systolic phase (e.g., a volume in the end-systolic phase, as well as an EF value based on a volume in the end-systolic phase and a volume in the end-diastolic phase)” at paragraph 0096); and 
computing at least one clinical parameter of the RV according to the identified first 2D ultrasound image depicting the ED state and the second 2D US image depicting the ES state (“Furthermore, in particular, examples of volume information that are important when making diagnoses of cardiac diseases include EF values (an ejection fraction (EF) for the left ventricle and an empty fraction (EF) for the left atrium), each of which is an index value indicating the pumping function of the ventricle or the atrium. The EF value is a value defined by a volume of the cavity interior at an end diastole (ED) and a volume of the cavity interior at an end systole (ES)” at paragraph 0063, line 5; “As shown in FIG. 7, the volume information calculating unit 17c according to the first embodiment calculates at least one of the following as the volume information: numerical information about an end-diastolic volume "EDV (ml)"; numerical information about an end-systolic volume "ESV (ml)"; numerical information about an ejection fraction "EF (%)"; numerical information about a myocardial volume (mL); numerical information about a myocardial mass(g); and numerical information about a mass-index (g/m.sup.2)” at paragraph 0086).
Abe et al. does not explicitly disclose computing, a RV area of the RV for each respective 2D ultrasound image of the plurality of 2D ultrasound images, according to the tracked interpolated inner contour.
Aranout teaches a computer program product for automatically processing two dimensional (2D) ultrasound images for computing of at least one clinical parameter indicative of a right ventricle (RV) comprising program instructions which, when executed by a processor (“An example of a training element in accordance with an embodiment of the invention is illustrated in FIG. 12. Training elements in accordance with many embodiments of the invention can include (but are not limited to) one or more of mobile devices, cameras, servers, cloud systems, and/or computers. Training element 1200 includes processor 1205, peripherals 1210, network interface 1215, and memory 1220” at paragraph 0098), cause the processor to perform:
computing, a RV area of the RV for each respective 2D ultrasound image of the plurality of 2D ultrasound images, according to the inner contour (“Segmented portions of an image can indicate various structures (or spaces), such as (but not limited to) thorax, heart, right atrium (RA), right ventricle (RV), left atrium (LA), left ventricle (LV), spine, and/or background pixels. Processes in accordance with several embodiments of the invention can evaluate the images and/or segmented portions of the images to determine various measurements. Segmented portions in accordance with several embodiments of the invention can be analyzed to determine various biometric measurements, such as (but not limited to) cardiothoracic ratio (CTR), cardiac axis (CA), and/or fractional area change (FAC) for each cardiac chamber. In numerous embodiments, target views can include multiple image frames (e.g., frames of the heart in ventricular systole and diastole), which can be used for measurements such as (but not limited to) a fractional area change calculation and/or plots of chamber area over time” at paragraph 0051, line 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the biometric measurements as taught by Aranout in the system of Abe et al. as a way of providing diagnostically relevant biological indicators of disease.

The Abe et al. and Aranout combination does not explicitly disclose identifying a first 2D ultrasound image depicting an end-diastole (ED) state according to a maximal value of the RV area for the plurality of 2D images, and a second 2D US image depicting an end-systole (ES) state according to minimal value of the RV area for the plurality of 2D images.
However, it is noted that the ventricular area is maximal during end-diastole and minimal during end-systole.  This is evidenced by Kumar (US 2011/0262018) at paragraph 0087.  Therefore, as the combination of references identifies the end-systolic and end-diastolic images, the area values are therefore implied to meet this particular limitation.

Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Abe et al. and Aranout as applied to claim 1 above, and further in view of Feng et al. (US 2011/0021915).
The Abe et al. and Aranout combination discloses a method wherein interpolating comprises interpolating the inner contour of the endocardial border of the RV according to the selected one 2D ultrasound image (“Thus, in the third embodiment, when calculating temporal change information of the volume information, the contour position obtaining unit 17b performs a temporal interpolation process to correct each of the pieces of the plurality of time-series data of contour positions, so as to obtain synchronized pieces of time-series data that have contour positions in substantially mutually-the-same time phase” Abe et al. at paragraph 0148, line 1).
The Abe et al. and Aranout combination does not explicitly disclose classifying the RV into a predefined shape selected from a plurality of predefined shaped for the selected one 2D ultrasound image; wherein interpolating comprises interpolating the inner contour of the endocardial border of the RV according to the classified shape for the selected one 2D ultrasound image.
Feng et al. teaches a method in the same field of endeavor of cardiac ultrasound analysis, comprising:
classifying the RV into a predefined shape selected from a plurality of predefined shaped for the selected one 2D ultrasound image ("The classifier is trained from a training data set using a computer. Any number of expert annotated sets of ultrasound M-mode data is used. For example, about 200 hundred or more ultrasound M-mode images representing the left and/or right ventricles are annotated by expert positioning of one or more calipers. The annotation indicates the location of structures. This large number of annotations allows use of a probabilistic boosting tree to learn relevant features over a large pool of 1D or 2D Haar features. Haar features may be efficiently computed and be effective as a feature space for boosting classifiers. Other features may be used. Each classifier uses the data sets and annotations specific to the anatomy being classified” at paragraph 0038).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a classifier as taught by Feng et al. in the system of the Abe et al. and Aranout combination to provide an automatic localization of the anatomy of interest.

Claim(s) 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the Abe et al. and Aranout combination as applied to claim 1 above, and further in view of Abe et al. (US 2018/0279997, hereinafter Abe ‘997).
Regarding claim 12, the Abe et al. and Aranout combination discloses the elements of claim 1 as described above.
The Abe et al. and Aranout combination does not explicitly disclose that tracking further comprises tracking a plurality of locations of a tricuspid valve obtained for the one 2D ultrasound image, and computing the RV area further comprises computing the RV area according to the tracked plurality of locations of the tricuspid valve.
Abe ‘997 teaches a method in the same field of endeavor of cardiac ultrasound analysis wherein tracking further comprises tracking a plurality of locations of a tricuspid valve obtained for the one 2D ultrasound image (“Further, examples of wall motion information that are often clinically used for evaluating functions of the right ventricle include a Tricuspid Annular Plane Systolic Excursion (TAPSE) value measured in the M-mode. Because the M-mode is for one-dimensional analyses, with the TAPSE value, a displacement component in the direction toward the ultrasound probe 101 is observed with respect to a section in the vicinity of the tricuspid valve ring” at paragraph 0063, line 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to designate the tricuspid valve as the trackable region of interest as taught by Abe ‘997 in the system of the Abe et al. and Aranout combination as an alternative indication of right ventricle function (see Abe ‘997 in the above citation).
Regarding claim 14, the Abe et al. and Aranout combination discloses the elements of claim 1 as described above.
The Abe et al. and Aranout combination does not explicitly disclose that the at least one clinical parameter comprises at least one of: (i) a tricuspid annular plane systolic excursion (TAPSE), and further comprising computing the TAPSE by : computing the distance of lateral free wall tricuspid valve annulus from an apex in ED to obtain a first value, computing the distance of lateral free wall tricuspid valve annulus from the apex in ES to obtain a second value, and computing a difference between the first value and the second value, and (ii) a peak systolic velocity of a tricuspid annulus (S′), and further comprising computing the S′ by: computing a displacement curve by computing a respective distance of lateral free wall tricuspid valve annulus from an apex each of the plurality of 2D US images of a respective cardiac cycle and subtracting from each respective distance the relative displacement denoting a change in distance, wherein the change in distance is computed by deriving a distance curve of the respective 2D image with respect to frame time to obtain the velocity of movement in a corresponding location, wherein S′ denotes the maximum of the velocity value per respective cardiac cycle.
Abe ‘997 teaches a method in the same field of endeavor of cardiac ultrasound analysis wherein the at least one clinical parameter comprises at least one of: (i) a tricuspid annular plane systolic excursion (TAPSE), and further comprising computing the TAPSE by (“Further, examples of wall motion information that are often clinically used for evaluating functions of the right ventricle include a Tricuspid Annular Plane Systolic Excursion (TAPSE) value measured in the M-mode. Because the M-mode is for one-dimensional analyses, with the TAPSE value, a displacement component in the direction toward the ultrasound probe 101 is observed with respect to a section in the vicinity of the tricuspid valve ring” at paragraph 0063, line 1): 
computing the distance of lateral free wall tricuspid valve annulus from an apex in ED to obtain a first value, computing the distance of lateral free wall tricuspid valve annulus from the apex in ES to obtain a second value, and computing a difference between the first value and the second value (these values are required by calculation of TAPSE and are not explicitly disclosed in Abe ‘997; however, for support of this assertion, the Examiner refers to Motoji et al. which states “TAPSE An M-mode cursor was oriented to the junction of the tricuspid valve plane and the RV free wall using the RVfocused view to measure TAPSE. TAPSE was calculated as an index of RV global systolic function, which was determined as the total excursion of the tricuspid annulus from its highest position to its deepest descent during ventricular systole” at page 757, “Conventional Echocardiographic Assessment of RV Performance”, line 3), and 
(ii) a peak systolic velocity of a tricuspid annulus (S′), and further comprising computing the S′ by: computing a displacement curve by computing a respective distance of lateral free wall tricuspid valve annulus from an apex each of the plurality of 2D US images of a respective cardiac cycle and subtracting from each respective distance the relative displacement denoting a change in distance, wherein the change in distance is computed by deriving a distance curve of the respective 2D image with respect to frame time to obtain the velocity of movement in a corresponding location, wherein S′ denotes the maximum of the velocity value per respective cardiac cycle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to designate the tricuspid valve as the trackable region of interest as taught by Abe ‘997 in the system of the Abe et al. and Aranout combination as an alternative indication of right ventricle function (see Abe ‘997 in the above citation).

Allowable Subject Matter

Claims 8, 9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach or disclose identifying a tricuspid valve of the inner contour, identifying an apex of the RV on the inner contour, dividing the inner contour into a lateral side and a septal side with respect to the apex and the tricuspid valve, wherein interpolating the inner contour is done each of the lateral side and the septal side according to the classified shape as required by claim 8; creating a model of a trajectory of a tricuspid annulus location on a free wall between each pair of ED and ES denoting systole, and ES and next ED 2D images denoting diastole, comparing a predicted valve location to actual location from tracking and correct high deviation using the model and repeat interpolation to compute a deviation, when the deviation is above a threshold, the tracked valve location is corrected according to the model, and a border point interpolation process is repeated taking into account a corrected location of a left annulus point to obtain a corrected inner contour, calculate area of a chamber denoting the area enclosed in the tracked contours for each 2D ultrasound image based on the corrected inner contour; wherein the at least one clinical parameter comprises the calculated area as required by claim 11.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATRINA R FUJITA whose telephone number is (571)270-1574. The examiner can normally be reached Monday - Friday 9:30-5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 5712723638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATRINA R FUJITA/Primary Examiner, Art Unit 2662